1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     WAYNE A. PORRETTI,                                      Case No. 2:20-cv-00249-APG-BNW
4                                              Plaintiff                      ORDER
5            v.
6     DIRECTOR OF NEVADA DEPT. OF
      CORRECTIONS, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            On February 4, 2020, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF
12
     No. 1-1). Plaintiff neither paid the full filing fee nor filed an application to proceed in forma
13
     pauperis. On February 7, 2020, this Court issued an order directing Plaintiff to file a fully
14
     complete application to proceed in forma pauperis or pay the full filing fee within 45 days
15
     from the date of that order. (ECF No. 3). Plaintiff subsequently filed a notice at ECF No.
16
     4 on February 13, 2020 and a Response at ECF No. 5 on February 21, 2020.
17
            On March 2, 2020, Plaintiff filed an application to proceed in forma pauperis. (ECF
18
     No. 6). Plaintiff’s application to proceed in forma pauperis (ECF No. 6) is incomplete.
19
     Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
20
     application to proceed in forma pauperis and attach both an inmate account statement
21
     for the past six months and a properly executed financial certificate. Plaintiff has not
22
     attached an inmate account statement for the past six months to his application. See
23
     ECF No. 6). Plaintiff will be granted one final opportunity to cure the deficiencies of his
24
     application to proceed in forma pauperis by filing an inmate account statement for the
25
     past six months, or in the alternative, pay the full filing fee for this action. If Plaintiff fails
26
     to file an inmate account statement for the past six months, the Court will dismiss the
27
     case in its entirety, without prejudice, to file a new case when Plaintiff is able to acquire
28
     the necessary documents to file a complete application to proceed in forma pauperis.
1    The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but will not file it until
2    the matter of the payment of the filing fee is resolved.
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
5    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
6    as the document entitled information and instructions for filing an in forma pauperis
7    application.
8           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
9    order, Plaintiff will either: (1) file an inmate account statement for the past six months, in
10   compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
11   (which includes the $350 filing fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
13   statement for the past six months, the Court will dismiss the case, without prejudice, for
14   Plaintiff to file a new case when he is able to acquire the necessary documents to file a
15   complete application to proceed in forma pauperis.
16          DATED: March 9, 2020
17
18                                               UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -2-
